[Cite as Medina Cty. Bar Assn. v. Lewis, 121 Ohio St.3d 596, 2009-Ohio-1765.]




                   MEDINA COUNTY BAR ASSOCIATION v. LEWIS.
[Cite as Medina Cty. Bar Assn. v. Lewis, 121 Ohio St.3d 596, 2009-Ohio-1765.]
Attorneys at law — Misconduct — Multiple violations of the Rules of Professional
        Conduct — Forging a judge’s signature — One-year suspension from the
        practice of law.
   (No. 2008-2068 — Submitted January 20, 2009 — Decided April 21, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-015.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Kenneth J. Lewis of Hinckley, Ohio, Attorney
Registration No. 0073002, was admitted to the practice of law in Ohio in 2000. In
April 2008, relator, Medina County Bar Association, filed a complaint against
respondent alleging that he had forged a judge’s signature on a previously time-
stamped judgment entry.
        {¶ 2} Respondent stipulated to the facts and violations set forth in the
complaint, namely Prof.Cond.R. 8.4(b) (prohibiting illegal conduct adversely
reflecting on a lawyer’s honesty or trustworthiness), 8.4(c) (prohibiting conduct
involving dishonesty, fraud, deceit, or misrepresentation), 8.4(d) (prohibiting
conduct prejudicial to the administration of justice), and 8.4(h) (prohibiting
conduct adversely reflecting on a lawyer’s fitness to practice law). A panel of the
Board of Commissioners on Grievances and Discipline heard the matter on
September 27, 2008, and recommended that respondent’s license to practice law
be suspended for one year. The board adopted the panel’s findings of fact and
conclusions of law but not its recommendation, advocating instead a two-year
suspension. Respondent filed objections to the board’s report, urging a six-month
                             SUPREME COURT OF OHIO




suspension with all six months stayed. The appropriate sanction to be imposed is
the issue now before us.
       {¶ 3} Respondent was retained by Danielle Burkhard in 2007 to
represent her before the Berea Municipal Court on traffic charges.          Of vital
importance to Burkhard was the retention of occupational driving privileges.
Although the court had a standard form, motions and entries drafted by an
attorney were usually accepted.
       {¶ 4} Respondent drafted his own motion and judgment entry for driving
privileges in Burkhard’s case and presented several copies to a court deputy clerk
on May 21, 2007. According to respondent, the clerk began to time-stamp the
documents, but then handed them back and told respondent to use the standard
forms instead. Respondent scheduled a hearing for Burkhard and left.
       {¶ 5} On May 25, respondent and Burkhard attended a pretrial.
According to respondent, after the pretrial, Burkhard asked about the process of
receiving driving privileges. He claims that Burkhard asked, “What does the
driving privileges look like?” Respondent admits that he answered her by pulling
out the rejected time-stamped judgment entry from four days earlier and, in
Burkhard’s presence, signing the judge’s name to it and giving it to her.
Respondent then let Burkhard leave with the document and did not “even think
twice about it.”
       {¶ 6} Burkhard later met with her probation officer and discussed
driving privileges. Burkhard gave the officer the judgment entry with the judge’s
forged signature. The probation officer apparently recognized the signature as a
forgery and informed the Berea Municipal Court.
       {¶ 7} At the panel hearing, respondent could offer no explanation for his
actions. He testified, however, that it was never his intent to make Burkhard
believe that she had driving privileges at that time. He attributed his behavior to a
“serious lapse of judgment” and expressed shame and remorse for it.




                                        2
                                  January Term, 2009




        {¶ 8} In urging a shorter, stayed suspension, respondent emphasized (1)
his full cooperation with the disciplinary process, (2) his lack of any prior
disciplinary offenses, (3) the absence of any pattern of misconduct, (4) the
admission and recognition of the wrongfulness of his acts, (5) the lack of client
harm, and (6) his good reputation in the community. See Section 10 of the Rules
and Regulations Governing Procedure on Complaints and Hearings Before the
Board of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”)
10(B)(2)(a), (b), (d), and (e).
        {¶ 9} Respondent insisted that his actions lacked a selfish or dishonest
motive. He produced an affidavit from Raymond J. Wohl, clerk of courts for
Berea Municipal Court, who stated, “Driving privileges are routinely granted in
OVI cases, such as Ms. Burkhard’s.”           Respondent argues that the forged
instrument did not advance Burkhard’s desire for driving privileges. Respondent
did not present Burkhard’s testimony to corroborate his own.
        {¶ 10} The panel unanimously found that respondent “was not truthful on
the witness stand when he testified that the only reason he forged the Judge’s
signature was because his client wanted to see what a Judgment Entry granting
occupational driving privileges would look like. This explanation is simply not
believable.”
        {¶ 11} The board deferred to the panel’s credibility determination, as do
we. Respondent’s lack of credibility coupled with the seriousness of the offense
persuades us that an actual rather than a stayed suspension is warranted, and we
accept the panel’s recommended sanction. Respondent, in the presence of his
client, forged a judge’s signature on a time-stamped judgment entry and then gave
it to the client. In doing so, moreover, respondent, in his own words, did not
“think twice about it.”
        {¶ 12} Respondent is hereby suspended from the practice of law for one
year. Costs are taxed to respondent.




                                        3
                             SUPREME COURT OF OHIO




                                                             Judgment accordingly.
          MOYER, C.J., and PFEIFER, O’CONNOR, O’DONNELL, and CUPP, JJ.,
concur.
          LUNDBERG STRATTON and LANZINGER, JJ., dissent.
                               __________________
          LUNDBERG STRATTON, J., dissenting.
          {¶ 13} The majority suspends Lewis from practicing law for one year
because of the seriousness of his signing a judge’s name to an entry without
permission and because the majority did not find credible his explanation for the
conduct. Because I find Lewis’s explanation credible, I believe that a lesser
sanction is warranted.
          {¶ 14} While our usual practice is to defer to a panel on judging
credibility, “[w]e are the ultimate arbiters in disciplinary proceedings.”
Cincinnati Bar Assn. v. Powers, 119 Ohio St.3d 473, 2008-Ohio-4785, 895
N.E.2d 172, ¶ 21. It is undisputed that Lewis scrawled a signature on the judge’s
signature line of an entry without the judge’s permission and that doing so was a
violation of the Rules of Professional Conduct. However, I believe Lewis’s
assertion that he never intended to pass off the entry as genuine.
          {¶ 15} Neither Lewis nor the bar association called Lewis’s client as a
witness at his disciplinary hearing. Lewis testified as follows: At a pretrial
hearing on her traffic charges, Lewis’s client asked him whether she had driving
privileges; he informed her that she did not have such privileges. Because his
client wanted to see what a document granting driving privileges looked like,
Lewis retrieved the proposed driving entry that had been rejected by the clerk’s
office, scrawled a signature on it, and said, “This is what a driving privileges
entry would look like if you had that.” He then gave her the entry. While he later
recognized that signing the document was a “serious lapse of judgment,” Lewis
maintained that he never intended his client to believe that the entry was valid and




                                        4
                                January Term, 2009




provided her temporary driving privileges. While this explanation, on its face,
appears questionable, I believe that the evidence supports Lewis’s assertion.
       {¶ 16} Even after signing the entry, Lewis arranged hearings, scheduled
on several different dates, for the purpose of seeking temporary driving privileges
for his client.   Ultimately, these hearing dates were canceled at the client’s
request, and a plea was reached before the issue of temporary driving privileges
was resolved. Had Lewis considered the entry valid, there would have been no
need for these hearings.
       {¶ 17} The signature on the entry bore no resemblance to the judge’s
actual signature, as evidenced by the fact that Lewis’s client’s probation officer
brought the entry to the attention of municipal court clerk, who launched an
investigation that determined the signature not to be genuine. Even the attorney
questioning Lewis at the disciplinary hearing stated, “When I look at that entry
and I see something on it, that appears to be scratching.” Had Lewis intended the
entry to seem authentic, he certainly would have taken more care to accurately
depict the judge’s signature.
       {¶ 18} Moreover, Lewis never attempted to file the entry or pass it off as
genuine. It was his client who presented it to her probation officer, despite having
been told by Lewis that she did not have driving privileges.
       {¶ 19} Finally, because the municipal court involved herein routinely
grants temporary driving privileges to first-time drunk-driving offenders, Lewis
had nothing to gain by forging the entry, but had everything to lose.
       {¶ 20} I believe that these facts corroborate Lewis’s testimony that
signing the entry was only to show his client what an entry granting driving
privileges looked like; it was not intended to make anyone believe that the entry
was genuine. Thus, while signing the entry for any reason was still an incredibly
foolish act and a violation of the Rules of Professional Conduct, I believe that it
was not done with the intent to benefit his client or to defraud the judge or the




                                       5
                             SUPREME COURT OF OHIO




judicial system.    Because of these facts, and because this is Lewis’s first
disciplinary violation, I would impose a stayed one-year suspension of Lewis’s
license to practice law. Accordingly, I respectfully dissent.
       LANZINGER, J., concurs in the foregoing opinion.
                              __________________
       John C. Oberholtzer, John Crilly, and Kelly O’Kell, for relator.
       Crabbe, Brown & James, L.L.P., Larry H. James, and Christina L. Corl,
for respondent.
                            ______________________




                                       6